PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gavin et al.
Application No. 15/016,792
Filed: 5 Feb 2016
For: Container Lid

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed January 15, 2021. This is also in response to the “STATEMENT OF DELAY DUE TO COVID-19 OUTBREAK,” filed January 15, 2021, which is being treated as a request to waive the petition fee set forth in 37 CFR 1.17(m).

This application became abandoned on April 25, 2018, for failure to file a timely and proper reply to the final Office action mailed on January 24, 2018. The final Office action set a three-month shortened statutory period for reply from the January 24, 2018 mailing date of the Office action. No extensions of time were obtained. On August 8, 2018, the Office mailed a Notice of Abandonment.

On January 15, 2021, applicant filed the present petition under 37 CFR 1.137(a), accompanied by a Statement of Delay Due to COVID-19 Outbreak, the required petition fee of $1,050, a reply in the form of a Request for Continued Examination (RCE), a RCE fee of $1000, a submission under 37 CFR 1.114(c), and a statement of unintentional delay. Accordingly, applicant has meet the requirements for revival of the application under 37 CFR 1.137.

However, applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By the June 29, 2020 notice, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, applicant filed the present petition under 37 CFR 1.137(a) on January 15, 2021, after the time limit set in the June 29, 2020 notice. 

In view of the above, the petition to revive the application under 37 CFR 1.137(a) is GRANTED.

The request for waiver of the petition fee in 37 CFR 1.17(m) is DISMISSED.

This application is being forwarded to Technology Center Art Unit 3781 for processing of the reply filed on January 15, 2021.

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET